Case 1:19-cv-00413-SOM-KJM Document 1-6 Filed 08/01/19 Page 1 of 3        PageID #: 59




                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   In Re: Subpoena to Hurricane          ) Case No.: 1:19-mc-00250-JMS-RT
   Electric, LLC                         ) (Copyright)
                                         )
                                         ) DECLARATION OF BENNY NG
                                         )
                                         )
                                         )
                                         )

                            DECLARATION OF BENNY NG

        BENNY NG, hereby declares under penalty of law that the following is true

  and correct.

        1.       I am over 18 years of age, am employed by HURRICANE

  ELECTRIC, LLC, and my official title is Director.

        2.       Hurricane Electric, LLC (“Hurricane”) received a Subpoena

  associated with the above captioned miscellaneous case number requesting

  customer information for the following Internet Protocol (“IP”) addresses on July

  12, 2019.

  No.        IP address               Hit Date                Infringing Website
          2001:470:b07e:              2018-09-19
        1 0:d83a:a3ff:fe5e:ca         12:27:05.71563+00       yts.ag
                                      2018-08-24
        2 216.218.222.14              14:34:20.29611+00       yts.am
                                      2018-03-06
        3 216.218.222.12              18:11:31.503688+00      yts.gg


                                         1
Case 1:19-cv-00413-SOM-KJM Document 1-6 Filed 08/01/19 Page 2 of 3            PageID #: 60




                                              2018-02-16
        4 65.19.167.130                       17:55:55.294389+00    yts.gg
                                              2018-02-16
        5 216.218.222.14                      13:19:46.327169+00    yts.gg
                                              2018-10-19
        6 65.19.167.130                       09:16:51.052958+00    yts.am



         3.     Hurricane offers a free tunnel broker service that enables users to

  reach the IPv6 Internet by tunneling over existing IPv4 connections from their

  IPv6 enabled host or router to one of our IPv6 routers. To use this service, users

  need to have an IPv6 capable host (IPv6 support is available for most platforms) or

  router which also has IPv4 (existing Internet) connectivity.        Hurricane’s tunnel

  service is oriented towards developers and experimenters that want a stable tunnel

  platform. See https://tunnelbroker.net/.

         4.     Hurricane’s business records indicate that the user of the IP address 1

  (2001:470:b07e:0:d83a:a3ff:fe5e:ca) is one of Hurricane’s free tunnel users. The

  business records indicate the following customer information:




  Hewitt, TX 76643


  The only authenticated info is the email.

  Date/Time          IP        Action       TunnelID Value
  2019-04-30 17:59:16 130.45.86.189 delete_tunnel 494143
  2018-08-24 09:38:00 72.48.32.242 assign_48      494143 2001:470:b07e::
  2018-08-24 09:27:19 72.48.32.242 assign_64      494143 2001:470:1d:da::
  2018-08-24 09:27:19 72.48.32.242 create_tunnel 494143




                                                 2
Case 1:19-cv-00413-SOM-KJM Document 1-6 Filed 08/01/19 Page 3 of 3           PageID #: 61




        4.    Hurricane’s business records indicate that the customer for IP

  addresses Numbers 2-6 is the United States (“US”) Naval Research Labs at 4555

  Overlook Ave., Washington DC 20375. It is my understanding that the US Naval

  Research Labs uses these IP addresses to run a TOR exit relay.

        5.    We do not manage the servers associated with the IP addresses 2-6.

  We provide our clients with colocation services, meaning physical space for their

  hardware, an Internet connection and IPs.


        I declare under penalty of perjury that the foregoing is true and correct.



                            Dated: Fremont, California, July 31, 2019


                            _______________________
                            Benny Ng




                                            3
